DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 2009/0106110), hereinafter referred to as Stannard, in view of Prakash (US 2013/0347025), hereinafter referred to as Prakash.

6.	Regarding claim 1, Stannard discloses a media distribution system comprising:  a database storing information relating to media assets available through a plurality of remote content servers, a plurality of remote application servers, a plurality of content providers associated with the media assets and/or content servers, and a plurality of end- users and remote end-user devices (fig. 1-2, 7-11, paragraphs 72-73, 79-80 wherein database maintains information regarding content available to a plurality of user for a plurality of users); 
a platform server operable to facilitate distribution of media assets between the content servers, the application servers and the end-user devices (fig. 1-2, paragraph 72-73 wherein platform server provides access to content to a plurality of device from a plurality of content providers), 
the platform server configured to:  maintain content restriction data relating to the stored media assets, the content restriction data including access parameters received from an associated content provider (fig. 21, paragraph 158 wherein user data and license information is stored and users are prevented from gaining access); 
and generate a plurality of channels, each channel having channel characteristics associated with one or more of the application servers and/or content servers and defining at least one media asset for distribution from the content server (fig. 19, paragraph 134 wherein variable content selection are available to be provided to mobile devices).
	However Stannard is silent in regards to disclosing process a subscription request from an end-user for one of the plurality of channels, wherein the subscription is granted to the end-user if associated end- user information satisfies the content restriction data and channel characteristics, and deliver channel media assets to the end-user through the platform server in accordance with the subscription.
Prakash process a subscription request from an end-user for one of the plurality of channels, wherein the subscription is granted to the end-user if associated end- user information satisfies the content restriction data and channel characteristics (fig. 1, paragraph 21 wherein user can submit a subscription request);
and deliver channel media assets to the end-user through the platform server in accordance with the subscription (fig. 1, paragraph 23 wherein requested subscription content is delivered to requesting device).  Prakash (paragraph 20) provides motivation to combine the references wherein in a multi-server system, requested content is retrieve and delivered to subscribers.  All of the elements are known.  Combining the references would yield the instant claims wherein system receives request from users, and provides authorized content to requesting subscriber devices.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

7.	Regarding claim 2, Prakash discloses the media distribution system of claim 1, wherein the platform server is further configured to process a payment from the end-(fig. 11, paragraph 11 wherein payment options are based on amount of content consumed by user);
and allocate a portion of the payment among a merchant associated with the application server and the content provider, in accordance with the access parameters, the channel characteristics and/or the subscription (fig. 11, paragraph 14 wherein payment for used and accessed content amount is distributed among vendors providing content).

8.	Regarding claim 11, Stannard discloses a method comprising:  storing information relating to media assets available through a plurality of remote content servers, a plurality of remote application servers, a plurality of content providers associated with the media assets and/or content servers, and a plurality of remote end-users and end-user devices (fig.1-2, 7-11, paragraphs 72-73, 79-80 wherein database maintains information regarding content available to a plurality of user for a plurality of users); 
facilitating, by a platform server, distribution of media assets between the content servers, the application servers and the end-user devices (fig. 1-2, paragraph 72-73 wherein platform server provides access to content to a plurality of device from a plurality of content providers), 
including:  maintaining content restriction data relating to the stored media assets, the content restriction data including access parameters received from an associated content provider (fig. 21, paragraph 158 wherein user data and license information is stored and users are prevented from gaining access); 
(fig. 19, paragraph 134 wherein variable content selection are available to be provided to mobile devices).
However Stannard is silent in regards to disclosing processing a subscription request from an end-user for one of the plurality of channels, wherein a subscription is granted if the end-user satisfies the content restriction data and channel characteristics, and delivering, by the platform server, channel media assets received from the content server and an application facilitated through the application sever to the end-user device in accordance with the subscription.
Prakash discloses processing a subscription request from an end-user for one of the plurality of channels, wherein a subscription is granted if the end-user satisfies the content restriction data and channel characteristics (fig. 1, paragraph 21 wherein user can submit a subscription request); 
and delivering, by the platform server, channel media assets received from the content server and an application facilitated through the application sever to the end-user device in accordance with the subscription (fig. 1, paragraph 23 wherein requested subscription content is delivered to requesting device).  Prakash (paragraph 20) provides motivation to combine the references wherein in a multi-server system, requested content is retrieve and delivered to subscribers.  All of the elements are known.  Combining the references would yield the instant claims wherein system receives request from users, and provides authorized content to requesting subscriber 

9.	Regarding claim 12, Prakash discloses the method of claim 11, further comprising processing, via the platform server, a payment from the end-user in accordance with the subscription request (fig. 11, paragraph 11 wherein payment options are based on amount of content consumed by user); 
and allocating a portion of the payment among a merchant associated with the application server and the content provider, in accordance with the access parameters, the channel characteristics and/or the subscription (fig. 11, paragraph 14 wherein payment for used and accessed content amount is distributed among vendors providing content).

10.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Jaini (US 2019/0018572), hereinafter referred to as Jaini.

11.	Regarding claim 3, Stannard and Prakash are silent in regards to disclosing the media distribution system of claim 1 wherein the platform server is further configured to receive user-generated content from the end-user application, the application server and/or the content server and mix the user generated content with the channel media assets before delivery to the end-user.
(fig. 1-2, paragraphs 73-74 and 90 wherein user generated content is mixed with a source content item that can be stored on a server to be shared with members of the users social network or by means of URL link request wherein merged content can be shared with others).  Jaini (paragraphs 30 and 35) provides motivation to combine the references wherein users can view content from a content sharing platform/server via a plurality of client devices, and the end users may select content channel the user wishes to sing over and channel provided audio track.  All of the elements are known.  Combining the references would yield the instant claims wherein user generated content is mixed with channel content before providing the combined content to another user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12.	Regarding claim 13, Jaini discloses the method of claim 11, further comprising receiving user- generated content from an end-user application running associated with the end-user device, the application server and/or the content server and mixing, by the platform server, the user-generated content with the channel media assets before delivery to the end- user device (fig. 1-2, paragraphs 73-74 and 90 wherein user generated content is mixed with a source content item that can be stored on a server to be shared with members of the users social network or by means of URL link request wherein merged content can be shared with others).

13.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Martin (US 2014/0114450), hereinafter referred to as Martin.

14.	Regarding claim 4, Stannard and Prakash are silent in regards to disclosing the media distribution system of claim 1, wherein the database includes data organized by a subscription model, including multiple subscription plans defined by content providers and/or application servers that are produced, syndicated and administered by the platform server as subscription media channels.
Martin discloses the media distribution system of claim 1, wherein the database includes data organized by a subscription model, including multiple subscription plans defined by content providers and/or application servers that are produced, syndicated and administered by the platform server as subscription media channels (fig. 1, pg. 3, paragraphs 41-43 wherein system ascertains subscription level access for a given user to determine authorization to access different levels of content).  Martin (paragraph 41) provides motivation to combine the references wherein system database keeps track of various levels of subscription service available to the user.  All of the elements are known.  Combining the references would yield the instant claims wherein database administers the various level of subscription access available to the user.  Therefore the 

15.	Regarding claim 14, Martin discloses the method of claim 11, wherein storing information includes organizing data by a subscription model, including multiple subscription plans defined by content providers and/or application servers that are produced, syndicated and administered by the platform server as subscription media channels (fig. 1, pg. 3, paragraphs 41-43 wherein system ascertains subscription level access for a given user to determine authorization to access different levels of content).

16.	Claims 5-6  and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Cobban (US 2016/0358161), hereinafter referred to as Cobban.

17.	Regarding claim 5, Stannard and Prakash are silent in regards to disclosing the media distribution system of claim 1, further comprising a crypto- currency engine operable to generate, sell, trade, and administer crypto-currency tokens, wherein the crypto-currency tokens have value recognized by the platform server, and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription.
Cobban discloses the media distribution system of claim 1, further comprising a crypto- currency engine operable to generate, sell, trade, and administer crypto-currency tokens (fig. 4-5, paragraph 81 wherein system utilizes and generates a consumer wallet featuring crypto information and payment token to allow for payment of content rendered to user); 
wherein the crypto-currency tokens have value recognized by the platform server (fig. 3-4, paragraph 89 wherein system establishes value of token to be used by the user); 
and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow the user to pay for content accessed through the system).  Cobban (paragraph 88) provides motivation to combine the references wherein the network of token providers create tokens to associate payment information for each user allowing each user to access content.  All of the elements are known.  Combining the references would yield the instant claims wherein electronic payment means in the form of tokens allow for each user to access and pay for digital content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 6, Cobban discloses the media distribution system of claim 5, wherein selling specific crypto-currency tokens corresponds with selling a portion of the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow user to pay for subscription).

19.	Regarding claim 15, Cobban discloses the method of claim 11, further comprising generating, selling and/or administering crypto-currency tokens (fig. 4-5, paragraph 81 wherein system utilizes and generates a consumer wallet featuring crypto information and payment token to allow for payment of content rendered to user); 
wherein the crypto-currency tokens have value recognized by the platform server (fig. 3-4, paragraph 89 wherein system establishes value of token to be used by the user); 
and wherein the platform server is further configured to accept one or more of the crypto-currency tokens as payment for the subscription (fig. 1, paragraph 112 wherein system utilizes payment tokens in the user consumer wallet to allow user to pay for subscription)..

20.	Regarding claim 16, Cobban discloses the method of claim 15, wherein selling specific crypto-currency tokens corresponds with selling a portion of the subscription (fig. 4-6, paragraph 78 wherein users consumer wallet can facilitate payment for a portion of a subscription). 
wherein the platform may also offer the option for end users to trade tokens across subscription channels under certain business conditions, and/or support end users' trade of such tokens (fig. 3, paragraph 76 wherein user can trade tokens with other consumers of content).

21.	Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard, in view of Prakash, in view of Pinkerton (US 2016/0325145), hereinafter referred to as Pinkerton, in view of Martin.


22.	Regarding claim 7, Stannard and Prakash are silent in regards to disclosing the media distribution system of claim 1, wherein the delivered media assets have a format compatible with an exercise apparatus and include content associated with an exercise session for the exercise apparatus, and wherein the platform server is further configured to: receive session data from the exercise apparatus, the session data including sensor data, user performance metrics and/or user preference data, and forward the session data to the content provider.
Pinkerton discloses the media distribution system of claim 1, wherein the delivered media assets have a format compatible with an exercise apparatus and include content associated with an exercise session for the exercise apparatus (fig. 6, paragraph 50 wherein exercise content is relative to the stationary bike exercise equipment); 
and wherein the platform server is further configured to: receive session data from the exercise apparatus, the session data including sensor data, user performance metrics and/or user preference data (fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform); 
and forward the session data to the content provider (fig. 4, paragraph 44 wherein biometric information is forwarded to the central computer of the service provider).  Pinkerton (paragraph 56) provides motivation to combine the references wherein price per exercise package is presented to the user, and also displaying means for providing reimbursement for system use of copyrighted material.  All of the elements 
Stannard, Prakash and Pinkerton are silent in regards to disclosing receive updated content associated with the exercise session from the service, and/or the content provider in response to the session data, and deliver the updated content to the exercise apparatus.
Martin discloses receive updated content associated with the exercise session from the service, and/or the content provider in response to the session data (fig. 1, paragraph 14 wherein training record is updated with current user performance information); 
and deliver the updated content to the exercise apparatus (fig. 1, paragraph 18 wherein user is sent message from the coach provides the training program).  Martin (paragraph 41) provides motivation to combine the references wherein system database keeps track of various levels of subscription service available to the user.  All of the elements are known.  Combining the references would yield the instant claims wherein database administers the various level of subscription access available to the user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 8, Pinkerton discloses the media distribution system of claim 7, wherein the updated content associated with the exercise session includes unique (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercise device to encourage user to sing while exercising).

24.	Regarding claim 9, Pinkerton discloses the media distribution system of claim 8, wherein the unique computer-generated media content includes computer generated music and/or computer-generated video (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercise device to encourage user to sing while exercising);
wherein the unique computer-generated media content is created in realtime during the exercise session (fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
and wherein the unique computer-generated media content is modified in realtime in response to changes in the session data, including cadence, speed and/or heartrate data (fig. 6, paragraph 75 wherein exercise device displays and encourages increase in resistance level of exercise wherein target cadence is displayed near actual cadence and heart rate of user).

25.	Regarding claim 10, Pinkerton discloses the media distribution system of claim 7, wherein the media assets of the content provider include exercise class content including audio cues from an exercise instructor and video content of the exercise instructor and/or scenery (fig. 9-11, paragraphs 60 and 68-69 wherein subscribers may be provided with classes taught by specific instructors); 
(fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform); 
and wherein the application facilitating the exercise session generates session content for delivery to end-user with the media assets (fig. 6, paragraphs 74-75 wherein exercising routine is transmitted to participating exercising participants).

26.	Regarding claim 17, Pinkerton discloses the method of claim 11, wherein the delivered media assets have a format compatible with an exercise apparatus and include content associated with an exercise session for the exercise apparatus (fig. 6, paragraph 50 wherein exercise content is relative to the stationary bike exercise equipment); 
and wherein the method further comprises:  receiving session data from the exercise apparatus, the session data including sensor (or sensors, including multiple devices providing data simultaneously such as a blue tooth heart monitor providing input via the bike) data, user performance metrics and/or user preference data (fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform);
and forwarding the session data to the content provider (fig. 4, paragraph 44 wherein biometric information is forwarded to the central computer of the service provider). 
(fig. 1, paragraph 14 wherein training record is updated with current user performance information); 
and delivering the updated content to the exercise apparatus (fig. 1, paragraph 18 wherein user is sent message from the coach provides the training program).

27.	Regarding claim 18, Pinkerton discloses the method of claim 17, wherein the update updated content associated with the exercise session includes unique computer generated media content and/or unique computer augmented media content, created in real time from the session data through a neural network (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercises device to encourage user to sing while exercising).

28.	Regarding claim 19, Pinkerton discloses the method of claim 18, wherein the unique computer-generated and/or computer-augmented media content includes computer generated music and/or computer-generated video, or computer-augmented music and/or computer-augmented video (fig. 6, paragraph 55 wherein words to music is shown on display screen of exercises device to encourage user to sing while exercising),
wherein the computer-generated content is generated in realtime during the exercise session (fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
(fig. 6, paragraph 70 wherein words to music shown on display screen is the music currently being played); 
and wherein the computer-generated and/or computer-augmented content changes in response to changes in the session data, including but not limited to cadence, speed, length, temperate, location, light, and/or heartrate data (fig. 6, paragraph 75 wherein exercise device displays and encourages increase in resistance level of exercise wherein target cadence is displayed near actual cadence and heart rate of the user);
wherein the computer-generated and/or computer-augmented content changes in response to past session data such as end user set preferences, end user choices such as liked songs, playlists and genres, and end user historic exercise session performance data (fig. 7, paragraph 53 wherein user preferences are used to select preferred music to provide to user).

29.	Regarding claim 20, Pinkerton discloses the method of claim 17, wherein the media assets of the content provider include exercise class content including audio cues from an exercise instructor and video content of the exercise instructor and/or scenery (fig. 9-11, paragraphs 60 and 68-69 wherein subscribers may be provided with classes taught by specific instructors); 
wherein the content associated with the exercise session is delivered to end-user by the application server through an application facilitating the exercise session (fig. 1-4, paragraphs 40 and 43 wherein exercise bike can obtain an forward biometric information of the user of the device, featured on the Microsoft server platform); 
and wherein the application facilitating the exercise session generates session content for delivery to end-user with the media assets (fig. 6, paragraphs 74-75 wherein exercising routine is transmitted to participating exercising participants).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424